          Case 3:19-cv-00969-AC           Document 7       Filed 07/17/19       Page 1 of 4




George S. Pitcher, OSB #963982
George.Pitcher@lewisbrisbois.com
Jennifer K. Oetter, OSB #953728
Jennifer.Oetter@lewisbrisbois.com
Jacqueline E. Houser, OSB #153539
Jacqueline.Houser@lewisbrisbois.com
Rachel A. Robinson, OSB #084550
Rachel.Robinson@lewisbrisbois.com
LEWIS BRISBOIS BISGAARD & SMITH LLP
888 SW Fifth Avenue, Suite 900
Portland, Oregon 97204-2025
Telephone: 971.712.2800
Facsimile: 971.712.2801

Attorneys for Defendants NaphCare, Inc., Julie Radostitz,
MD, Kathy Dement, Rachel Ecleria, Katie Black, Andrea
Gillette, Morang Hinthorne, Rachel Stickney, and
Melanie Menear



                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION

TAMMY L. THOMSEN, Personal                             Case No. 3:19-cv-00969-AC
Representative of the Estate of DALE L.
THOMSEN, Deceased,                                     DEFENDANTS NAPHCARE, INC.,
                                                       JULIE RADOSTITZ, MD, KATHY
               Plaintiff,                              DEMENT, RACHAEL ECLERIA,
                                                       KATIE BLACK, ANDREA GILLETTE,
v.                                                     MORANG HINTHORNE, RACHEL
                                                       STICKNEY, AND MELANIE
NAPHCARE, INC., an Alabama                             MENEAR’S UNOPPOSED MOTION
Corporation; WASHINGTON COUNTY, a                      TO EXTEND TIME TO APPEAR
government body in the State of Oregon;
PAT GARRETT, in his capacity as Sheriff
for Washington County; ROBERT DAVIS,
an Individual; DON BOHN, an Individual;
JULIE RADOSTITZ, MD, an Individual;
MELANIE MENEAR, an Individual;
KATHY DEMENT, an Individual; RACHEL
ECLEVIA, an Individual; KATIE BLACK,
an Individual; ANDREA JILLETTE, also
known as ANDREA GILLETTE, an
4835-4767-8621.1
DEFENDANTS NAPHCARE, INC., JULIE RADOSTITZ, MD, KATHY DEMENT,    Lewis Brisbois Bisgaard & Smith LLP
RACHAEL ECLERIA, KATIE BLACK, ANDREA GILLETTE, MORANG            888 SW Fifth Avenue, Suite 900
HINTHORNE, RACHEL STICKNEY, AND MELANIE MENEAR’S UNOPPOSED       Portland, Oregon 97204-2025
MOTION TO EXTEND TIME TO APPEAR 1                                Telephone: 971.712.2800 • Fax 971.712.2801
          Case 3:19-cv-00969-AC           Document 7       Filed 07/17/19       Page 2 of 4




Individual; MORGAN HINTHORNE, an
Individual; RACHEL STICKNEY, an
Individual; and JOHN/JANE DOES 1-10,,

               Defendants.

       Defendants NaphCare, Inc., Julie Radostitz, MD, Kathy Dement, Rachael Ecleria, Katie

Black, Andrea Gillette, Morang Hinthorne, Rachel Stickney, and Melanie Menear (collectively

“defendants”) move the court for an order extending the time for them to answer or otherwise

appear to August 19, 2019. The extension is needed to allow time to analyze claims, conduct a

sufficient investigation, and prepare appearances.

       This motion is made in good faith and not for the purpose of delay.

       Counsel for plaintiff has no objection to this request.

       DATED this 17th day of July, 2019.



                                                  s/ Jacqueline E. Houser, OSB #153539
                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                  George S. Pitcher, OSB #963982
                                                  Jennifer K. Oetter, OSB #953728
                                                  Jacqueline E. Houser, OSB #153539
                                                  Rachel A. Robinson, OSB #084550
                                                  971.712.2800

                                                  Attorneys for Defendants NaphCare, Inc., Julie
                                                  Radostitz,MD, Kathy Dement, Rachel Ecleria,
                                                  Katie Black, Andrea Gillette, Morang Hinthorne,
                                                  Rachel Stickney, and Melanie Menear




4835-4767-8621.1
DEFENDANTS NAPHCARE, INC., JULIE RADOSTITZ, MD, KATHY DEMENT,    Lewis Brisbois Bisgaard & Smith LLP
RACHAEL ECLERIA, KATIE BLACK, ANDREA GILLETTE, MORANG            888 SW Fifth Avenue, Suite 900
HINTHORNE, RACHEL STICKNEY, AND MELANIE MENEAR’S UNOPPOSED       Portland, Oregon 97204-2025
MOTION TO EXTEND TIME TO APPEAR 2                                Telephone: 971.712.2800 • Fax 971.712.2801
           Case 3:19-cv-00969-AC     Document 7     Filed 07/17/19         Page 3 of 4




                           CERTIFICATE OF SERVICE

        I certify that I served the foregoing DEFENDANTS NAPHCARE, INC., JULIE

RADOSTITZ, MD, KATHY DEMENT, RACHAEL ECLERIA, KATIE BLACK,

ANDREA GILLETTE, MORANG HINTHORNE, RACHEL STICKNEY, AND

MELANIE MENEAR’S UNOPPOSED MOTION TO EXTEND TIME TO

APPEAR on the following attorneys by the method indicated below on the 17th day of

July, 2019.

       Counsel for Plaintiff
       John M. Coletti , III
       Paulson Coletti                                         Via First Class Mail
       1022 NW Marshall Street                                 Via Federal Express
       Unit 450                                                Via Facsimile
       Portland, OR 97209                                      Via Hand-Delivery
       503-226-6361                                            Via E-Mail
       Fax: 503-226-6276                                X      Via CM/ECF Notice
       Email: john@paulsoncoletti.com


       Timothy J. Jones
       Tim Jones PC                                            Via First Class Mail
       707 SW Washington Street                                Via Federal Express
       Suite 600                                               Via Facsimile
       Portland, OR 97205                                      Via Hand-Delivery
       503-374-1414                                            Via E-Mail
       Fax: 971-925-9034                                X      Via CM/ECF Notice
       Email: julie@timjonespc.com


       W. Eugene Hallman
       Hallman Law Office                                      Via First Class Mail
       104 SE Fifth Street                                     Via Federal Express
       P.O. Box 308                                            Via Facsimile
       Pendleton, OR 97801                                     Via Hand-Delivery
       (541) 276-3857                                          Via E-Mail
       Fax: (541) 276-7620                              X      Via CM/ECF Notice
       Email: office@hallman.pro




4835-4767-8621.1
CERTIFICATE OF SERVICE 3                                    Lewis Brisbois Bisgaard & Smith LLP
                                                            888 SW Fifth Avenue, Suite 900
                                                            Portland, Oregon 97204-2025
                                                            Telephone: 971.712.2800 • Fax 971.712.2801
           Case 3:19-cv-00969-AC     Document 7     Filed 07/17/19        Page 4 of 4




       Counsel for Defendant Washington
       County Sheriffs Office
       Christopher A. Gilmore
       Office of Washington County Counsel                    Via First Class Mail
       155 N. First Ave.                                      Via Federal Express
       Suite 340, MS 24                                       Via Facsimile
       Hillsboro, OR 97124                                    Via Hand-Delivery
       503-846-8883                                           Via E-Mail
       Fax: 503-846-8636                               X      Via CM/ECF Notice
       Email: chris_gilmore@co.washington.or.us



                                        LEWIS BRISBOIS BISGAARD & SMITH LLP

                                        By: s/ Jacqueline E. Houser
                                        George Pitcher, OSB #963982
                                        Jacqueline E. Houser, OSB #153539
                                        971.712.2800
                                        Attorneys for Defendants NaphCare, Inc., Julie
                                        Radostitz, MD, Kathy Dement, Rachel Ecleria, Katie
                                        Black, Andrea Gillette, Morang Hinthorne, Rachel
                                        Stickney, and Melanie Menear




4835-4767-8621.1
CERTIFICATE OF SERVICE 4                                   Lewis Brisbois Bisgaard & Smith LLP
                                                           888 SW Fifth Avenue, Suite 900
                                                           Portland, Oregon 97204-2025
                                                           Telephone: 971.712.2800 • Fax 971.712.2801
